DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 4/21/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites “connector terminals” in line 3. Use of “the connector terminal” in lines 7 and 8 lacks antecedent basis.
Lines 6-9 of claim 1 are grammatically confusing. It appears that the claim intends to require that a sealing member is arranged in a clearance between a mounting portion and the connector case, wherein the mounting portion is formed on a) each connector terminal, b) a solid conductor portion of the wire, or c) a relay conductor composed of one conductor for relaying each connector terminal and the wire (choices a, b, and c being alternatives). However, the format in which these lines are written is confusing. The Applicant is requested to review the grammar and punctuation to format the recitations to clearly define the alternatives.
Claim 5 recites the limitation "the sealing members" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of this examination, the claim language will be interpreted as if it recites, “a plurality of sealing members”. An examination on the merits (as best understood) is addressed herein.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuchiya et al. (U.S. 7,063,566).
With respect to claim 1, Tsuchiya discloses a harness component, comprising: a connector case (10); connector terminals (30) arranged in the connector case; wires (90) respectively electrically connected to the connector terminals; and a sealing member (50) arranged in a clearance between a mounting portion (38) formed on the connector terminal, a solid conductor portion of the wire or a relay conductor composed of one conductor for relaying the connector terminal and the wire and the connector case. See Figs. 2 and 3.
With respect to claim 2, Tsuchiya discloses the harness component of claim 1, wherein: the sealing member is arranged in the clearance between the mounting portion of the connector terminal and the connector case (Fig. 2); a penetration preventing portion (area contained by the sidewalls 40, including the bottom part of the terminal where the wire strands would reside, such as in Figs. 2-3) for preventing liquid penetration is formed in the mounting portion or a part located on a side opposite to a side connected to the wire across the mounting portion in the connector terminal, and an outer peripheral surface of the mounting portion and an inner peripheral surface of the sealing member are in close contact with each other, and an outer peripheral surface of the sealing member and an inner peripheral surface of the connector case are in close contact with each other. See Figs. 2 and 4.
With respect to claim 5, Tsuchiya discloses the harness component of claim 1, wherein: the connector case is provided with insertion holes (14B), the connector terminals being inserted respectively into the insertion holes (Fig. 2), and a plurality of sealing members (50) are mounted respectively on the mounting portions, and are arranged respectively in the insertion holes and are held in close contact with an outer peripheral surface of the respective mounting portions and an inner peripheral surface of the respective insertion holes. See Fig. 2.
With respect to claim 6, Tsuchiya discloses the harness component of claim 1, wherein: the connector case is provided with insertion holes (14A), the connector terminals being inserted respectively into the insertion holes, and a communication hole (14B) communicating with the insertion holes, the sealing member includes seal arrangement holes (52), the mounting portions being arranged respectively in the seal arrangement holes, and an outer peripheral surface of each of the mounting portions and an inner peripheral surface of each of the seal arrangement holes are in close contact with each other, and an outer peripheral surface of the sealing member and an inner peripheral surface of the communication hole are in close contact with each other. See Fig. 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. 7,063,566) in view of Sakai (U.S. 8,360,803).
With respect to claim 3, Tsuchiya fails to disclose that the sealing member is arranged in the clearance between the mounting portion of a conductor portion and the connector case; the mounting portion is made of a solid material preventing liquid penetration, and an outer peripheral surface of the mounting portion and an inner peripheral surface of the sealing member are in close contact with each other, and an outer peripheral surface of the sealing member and an inner peripheral surface of the connector case are in close contact with each other. 
Sakai, on the other hand, is an example within the art that teaches a terminal (22) connected with a wire (10), as well as a sealing member (26) formed on a mounting portion, wherein the mounting portion is formed on a solid conductor portion of the wire, and the mounting portion is made of a solid material (both the crimp portions 38 as well as the wire leads 16 are seen to be solid material) preventing liquid penetration (see  col. 4, lines 10-19 and 38-42). See how the sealant (26) is mounted on the wire crimping portions (38) as well as the exposed wire core (16), in Figs. 2-4.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the harness component of Tsuchiya, with the teachings of Sakai, as to have the sealing member be arranged in the clearance between the mounting portion of a conductor portion and the connector case; the mounting portion be made of a solid material preventing liquid penetration, and an outer peripheral surface of the mounting portion and an inner peripheral surface of the sealing member are in close contact with each other (see Figs. 2-4 of Sakai), and an outer peripheral surface of the sealing member and an inner peripheral surface of the connector case are in close contact with each other (see teachings of Tsuchiya), so as to prevent the penetration of liquid within the connector casing specifically in the region of the exposed wire cores, thus better protecting the electrical conductivity of the conductor and terminal against corrosion.
With respect to claim 7, Tsuchiya further discloses that the wire includes bundled conductors (see 92) and an insulating coating layer (91) coating the conductors, and the penetration preventing portion is a bottom portion (see the bottom wall of the terminal between the side walls 40, in Figs. 3-4) in an arrangement hole (this is seen as the cavity formed by the sidewalls 40 and crimp barrel 32 that receives the bundled conductors, see Fig. 1), the conductor portion of the wire being arranged in the arrangement hole, the arrangement hole including an inside of the mounting portion (see Figs. 1-3).
Tsuchiya, however, fails to disclose that the mounting portion is formed to have a tubular shape in a part of the connector terminal in a longitudinal direction.
Sakai, on the other hand, is an example within the art that teaches a terminal (22) connected with a wire (10), as well as a sealing member (26) formed on a mounting portion, wherein the mounting portion is formed to have a tubular shape in a part of the connector terminal in a longitudinal direction (see how the sealant 26 is mounted on the tubular wire crimping portions 38). 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the harness component of Tsuchiya, with the teachings of Sakai, as to have the mounting portion be formed to have a tubular shape in a part of the connector terminal in a longitudinal direction, so as to have the sealing member be mounted directly on the securing location of the bundled conductors to prevent the penetration of liquid within the connector casing specifically in the region of the exposed wire cores, thus better protecting the electrical conductivity of the conductor and terminal against corrosion.
With respect to claim 8, and in view of the obvious modification as noted above with respect to claim 7, the combined teachings of Tsuchiya and Sakai disclose the harness component of claim 7, wherein: the connector terminal is formed by a bent plate (see terminal 30 of Tsuchiya or terminal 22 of Sakai), the mounting portion is formed as a tubular portion rolled into a tube in the plate (see 38 of Sakai), and the arrangement hole is formed inside the tubular portion and the bottom portion (this is seen as the cavity formed by the crimp barrel 38 that receives the bundled conductors, in Figs. 3-4 of Sakai) is formed by a closing portion obtained by deforming a part of the tubular portion. See Figs. 3-4.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al. (U.S. 7,063,566) in view of Lutsch et al. (U.S. 7,048,562).
With respect to claim 4, Tsuchiya further discloses that an outer peripheral surface of the mounting portion and an inner peripheral surface of the sealing member are in close contact with each other, and an outer peripheral surface of the sealing member and an inner peripheral surface of the connector case are in close contact with each other. See Figs. 2 and 4.
However, Tsuchiya fails to disclose a relay conductor composed of one conductor for relaying the connector terminal and the wire, such that the that the sealing member is arranged in the clearance between the mounting portion of the relay conductor and the connector case.
Lutsch, on the other hand, teaches a connector harness (Fig. 4) to be inserted into a member (55) wherein the connector harness comprises a cable (101) with a solid conductor core (102), a terminal (105), and a relay conductor (110) composed of a conductor for relaying the terminal and the wire (see Fig. 5).
As such, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the harness component of Tsuchiya, with the teachings of Lutsch, as to have a relay conductor composed of one conductor for relaying the connector terminal and the wire. Doing so would have resulted in the sealing member being arranged in the clearance between the mounting portion of the relay conductor and the connector case. This would be advantageous in the case where a relay conductor is needed to bridge the connection between a wire and the terminal, so as to prevent the penetration of liquid within the connector casing, thus better protecting the electrical conductivity of the conductor and terminal against corrosion, even in instances where the harness utilizes a relay to bridge the connection between the wire and the terminal or different types of terminals.
With respect to claim 10, and in view of the obvious modification as noted above with respect to claim 7, the combined teachings of Tsuchiya and Lutsch disclose the component according of claim 4, wherein: the relay conductor (110, Fig. 4 of Lutsch) is formed into a shaft shape (see Fig. 4 of Lutsch), the relay conductor and the wire are coupled by a connection terminal (this is seen as the conductive body of 110 in Lutsch) including a first connecting portion (18, Fig. 4 of Lutsch) connected to the relay conductor and a second connecting portion (20, Fig. 4 of Lutsch) connected to the wire, and the connection terminal is formed with a projection (see the shoulder formed at the midpoint between 18 and 20 in Fig. 4 of Lutsch) configured to contact with an insertion hole of the connector case (10, Fig. 2 of Tsuchiya). The “projection”, or shoulder formed at the midpoint between 18 and 20 in Fig. 4 of Lutsch, is seen to be “configured to contact with an insertion hole of the connector case” in that it has a diameter and profile larger than the rest of the connection terminal such that it is capable of abutting against any part of the connector case of Tsuchiya.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyakawa US 10,446,997, Abe US 5,356,312, Wakata US 5,607,318, Tabata US 6,953,365, Aizawa US 9,356,388, and Sato US 9,711,872 are examples of terminals connected with wires employing sealing members formed directly on, or around the regions of, the exposed bundled conductors of the wire.
Ishida US 2011/0117780, Lundergan US 4,944,688, and Suzuki US 6,193,549 are examples of connector casings for insertion of terminals connected to wires, wherein a sealing member is used in conjunction with the connector casing and the outside of the wire insulation.
Kameyama US 5,496,193 is an example of terminals connected to wires employing sealing members mounted on a mounting portion of the terminal body itself, away from the wire crimping region.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T DZIERZYNSKI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/renee s luebke/Supervisory Patent Examiner
Art Unit 2833